Exhibit 10.51

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of May 25, 2006 (the
“Effective Date”), by and between VICAL INCORPORATED, a Delaware corporation
(the “Company”), having its principal place of business at 10390 Pacific Center
Court, San Diego, California 92121, USA, and AnGes MG Inc., a Japanese
corporation (the “Purchaser”), having its principal place of business at 7-7-15
Saito-Asagi, Ibaraki, Osaka, 567-0085, Japan.

WHEREAS, the Company and the Purchaser have entered into that certain Research
and Development Agreement of even date herewith (the “R&D Agreement”); and

WHEREAS, in connection with the R&D Agreement, the Company wishes to sell to the
Purchaser, and Purchaser wishes to purchase from the Company, shares of the
Company’s common stock, par value $0.01 per share (“Common Stock”), on the terms
and subject to the conditions set forth in this Agreement.

AGREEMENT

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company and the Purchaser hereby agree as follows:

 

1. DEFINITIONS

Capitalized terms used but not defined herein shall have the meanings provided
in the R&D Agreement. In addition, the following terms shall have the respective
meanings set forth below:

1.1 “Acquisition Transaction” shall have the meaning set forth in
Section 10.2(g).

1.2 “Adjusted Share Amount” shall have the meaning set forth in Section 2.2(b).

1.3 “Affiliate” shall mean any entity controlled by, controlling, or under
common control with a party hereto and shall include any entity more than 50% of
the voting stock or participating profit interest of which is owned or
controlled, directly or indirectly, by a party, and any entity which owns or
controls, directly or indirectly, more than 50% of the voting stock of a party.

1.4 “Closing” shall refer to either the Initial Closing or the Milestone
Closing, as applicable.



--------------------------------------------------------------------------------

1.5 “Closing Date” shall refer to either the Initial Closing Date or the
Milestone Closing Date, as applicable.

1.6 “Company Securities” shall have the meaning set forth in Section 10.1.

1.7 “Excess Amount” shall have the meaning set forth in Section 2.2(b).

1.8 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

1.9 “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.

1.10 “Indemnitee” shall have the meaning set forth in Section 8.4(c).

1.11 “Indemnitor” shall have the meaning set forth in Section 8.4(c).

1.12 “Initial Closing” shall mean the closing of the sale and purchase of the
Initial Shares.

1.13 “Initial Closing Date” shall mean the Effective Date or such other date or
time as the Company and the Purchaser may mutually agree.

1.14 “Initial Shares” shall mean the number of shares of Common Stock (rounded
down to the nearest whole number) equal to the quotient of $6,900,000 divided by
the Initial Share Price.

1.15 “Initial Share Price” shall mean the lesser of the volume weighted average
trading price per share of Common Stock for the 30 trading days ending on the
second trading day immediately preceding the Initial Closing Date as reported on
the Nasdaq National Market or $6.50 per share of Common Stock.

1.16 “Milestone Closing” shall mean the closing of the sale and purchase of the
Milestone Shares.

1.17 “Milestone Closing Date” shall mean the later of (a) [***] and (b) [***] or
such other date or time as the Company and the Purchaser may agree in writing.

 

  2.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

1.18 “Milestone Share Cap” shall mean the number of whole shares of Common Stock
equal to 19.99% of the number of shares of Common Stock outstanding as of the
Milestone Closing Date after giving effect to the Shares to be purchased under
Section 2.2(b).

1.19 “Milestone Share Price” shall mean the volume weighted average trading
price per share of Common Stock for the 30 trading days ending on the second
trading day immediately preceding the Milestone Closing Date as reported on the
Nasdaq National Market or such other national securities exchange or market on
which the shares of Common Stock are then traded or quoted; provided that, if
shares of Common Stock are not traded on any recognized exchange or market, the
Milestone Share Price shall be the fair market value of one share of Common
Stock as determined in good faith by the Company’s Board of Directors, which
good faith determination shall include a discount for illiquidity from the value
that would otherwise be determined if the shares of Common Stock were listed on
a recognized exchange or market.

1.20 “Milestone Shares” shall mean the number of shares of Common Stock (rounded
down to the nearest whole number) equal to the quotient of $3,950,000 divided by
the Milestone Share Price, as may be adjusted pursuant to Section 2.2(b).

1.21 “Person” shall mean any natural person, corporation, limited liability
company, general or limited partnership, limited liability partnership, joint
venture, joint stock company, trust, unincorporated organization, association,
sole proprietorship, governmental body, or agency or political subdivision of
any government.

1.22 “Registrable Shares” shall mean the Shares; provided, however, that Shares
shall only be treated as Registrable Securities if and only for so long as they
(a) have not been disposed of pursuant to a registration statement declared
effective by the SEC, (b) have not been sold in a transaction exempt from the
registration and prospectus delivery requirements of the Securities Act so that
all transfer restrictions and restrictive legends with respect thereto are
removed upon the consummation of such sale and (c) are held by the Purchaser, an
Affiliate of the Purchaser or any other person or entity to whom the rights
under Article 6 have been transferred in accordance with Section 8.9.

1.23 “Registration Expenses” shall mean all expenses incurred by the Company in
complying with Sections 8.1 and 8.2 hereof, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel to the Company, blue sky fees and expenses,
the expense of any special audits incident to or required by any such
registration and the fees and disbursements of counsel to the Purchaser (up to a
maximum of $25,000 for such fees and disbursements), but excluding all
underwriting discounts and selling commissions in an applicable sale of
Registrable Shares.

1.24 “Registration Statement” shall mean a registration statement filed by the
Company with the SEC to register Registrable Shares on Form S-3 under the
Securities Act or on

 

3.



--------------------------------------------------------------------------------

such other form which is appropriate to register such Registrable Shares for
resale from time to time by the Purchaser.

1.25 “Restricted Transaction” shall have the meaning set forth in Section 10.1.

1.26 “SEC” shall mean the United States Securities and Exchange Commission.

1.27 “SEC Filings” shall mean all reports, schedules, forms, statements and
other documents filed or required to be filed by the Company with the SEC
pursuant to the requirements of the Securities Act or the Exchange Act,
including material filed pursuant to Section 13(a) or 15(c) of the Exchange Act,
in each case, together with all exhibits, supplements, amendments and schedules
thereto, and all documents incorporated by reference therein.

1.28 “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

1.29 “Shares” shall mean the shares of Common Stock being purchased under this
Agreement.

1.30 “Suspension Period” shall have the meaning set forth in Section 8.2(b).

 

2. AGREEMENT TO SELL AND PURCHASE.

2.1 Authorization of Shares. The Company has authorized the sale and issuance to
the Purchaser of the Shares under the terms and conditions of this Agreement.

2.2 Sale and Purchase. Subject to the terms and conditions hereof:

(a) Initial Shares. At the Initial Closing, the Company hereby agrees to issue
and sell to the Purchaser, and the Purchaser agrees to purchase from the
Company, the Initial Shares at a price per share equal to the Initial Share
Price.

(b) Milestone Shares. At the Milestone Closing, the Company hereby agrees to
issue and sell to the Purchaser, and the Purchaser agrees to purchase from the
Company, the Milestone Shares at a price per share equal to the Milestone Share
Price; provided, however, that if (i) the sum of the Milestone Shares plus the
Initial Shares would exceed the Milestone Share Cap or (ii) the Company is
required to, but has not, obtained any stockholder approval required to comply
with Nasdaq rules or a similar rule for any portion of the Milestone Shares to
be sold on the Milestone Closing Date, then the number of Shares to be purchased
under this Section 2.2(b) shall be adjusted (the “Adjusted Share Amount”). In
the case that Section 2.2(b)(i) applies, the Adjusted Share Amount shall be the
number of Shares that, when added to the Initial Shares, equals the Milestone
Share Cap. In the case that Section 2.2(b)(ii) applies, the Adjusted Share
Amount shall be the number of Shares that the Company may sell to the Purchaser
without being required to obtain such stockholder approval. If the Purchaser is
required to purchase an Adjusted Share Amount pursuant to this Section 2.2(b),
then the

 

4.



--------------------------------------------------------------------------------

Purchaser’s obligation to purchase that portion (the “Excess Portion”) of the
Milestone Shares in excess of the Adjusted Share Amount shall be suspended for
six months to allow the Company, if the Company so desires, to seek and obtain
any required stockholder approval. If the Company has not obtained such
stockholder approval within six months after the Milestone Closing Date, then
upon the expiration of such six months, the Purchaser shall be permanently
relieved of any obligation to purchase the Excess Portion. In no event will the
Company be required to sell or issue any portion of the Milestone Shares on the
Milestone Closing Date for which stockholder approval is required in order to
comply with Nasdaq Stock Market Marketplace Rules (or similar stockholder voting
requirements that may be imposed on the Company by any other established stock
exchange or national market system on which shares of Common Stock are traded or
listed), unless and until the Company has obtained such stockholder approval.

 

3. CLOSING, DELIVERY AND PAYMENT.

3.1 Initial Closing. The Initial Closing shall take place on the Initial Closing
Date at the offices of Cooley Godward LLP, 4401 Eastgate Mall, San Diego, CA,
92121 or at such other place as the Company and the Purchaser may agree in
writing.

3.2 Milestone Closing. Provided that a Final Stoppage Event has not occurred
prior to the Milestone Closing Date, the Milestone Closing shall take place on
the Milestone Closing Date at the offices of Cooley Godward LLP, 4401 Eastgate
Mall, San Diego, CA, 92121 or at such other place as the Company and the
Purchaser may agree in writing. For purposes of clarification, the Company’s
obligation to offer and sell, and the Purchaser’s obligation to purchase, the
Milestone Shares shall terminate if a Final Stoppage Event occurs prior to the
Milestone Closing Date or if the R&D Agreement is terminated in accordance with
its terms prior to the Milestone Closing Date. Notwithstanding the foregoing, if
United States securities laws or SEC regulations so require, Vical shall be
entitled to delay the Milestone Closing for up to six (6) months.

3.3 Delivery. At each Closing, subject to the terms and conditions hereof, the
Company shall deliver to the Purchaser a certificate or certificates registered
in the name of the Purchaser, and/or in such nominee name(s) as designated in
writing by the Purchaser, representing the number of Shares to be purchased at
such Closing by the Purchaser, against payment of the purchase price therefor by
wire transfer made payable to the order of the Company.

 

4. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

The Company hereby represents and warrants to the Purchaser as of the Effective
Date as follows:

4.1 Representations in the R&D Agreement. The provisions of Sections 9.2 and 9.4
of the R&D Agreement are hereby incorporated by reference into this Agreement.

 

5.



--------------------------------------------------------------------------------

4.2 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business. The Company is duly qualified to transact business as a
corporation and is in good standing in each jurisdiction in which the failure so
to qualify would have a material adverse effect upon the Company’s ability to
perform its obligations under this Agreement.

4.3 Authorization; Due Execution. The Company has the requisite corporate power
and authority to enter into this Agreement and to perform its obligations under
the terms of this Agreement. All corporate action on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement has been taken. This Agreement has been
duly authorized, executed and delivered by the Company and, upon due execution
and delivery by the Purchaser of this Agreement, this Agreement will be a valid
and binding obligation of the Company, enforceable in accordance with its terms,
except (a) as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
or by equitable principles or (b) to the extent that the enforceability of the
indemnification provisions set forth in Section 8.4 hereof may be limited by
applicable laws.

4.4 Valid Issuance of Stock. The Shares, when issued, sold and delivered in
accordance with the terms of Sections 2 and 3 hereof for the consideration and
on the terms and conditions set forth herein, will be duly and validly
authorized and issued, fully paid and nonassessable and, based in part upon the
representations of the Purchaser in this Agreement, will be issued in compliance
with all applicable federal and state securities laws.

4.5 No Defaults. There exists no default under the provisions of any instrument
or agreement evidencing, governing or otherwise relating to any material
indebtedness of the Company, or with respect to any other agreement, a default
under which could have a material adverse effect upon the Company’s ability to
perform its obligations under this Agreement.

4.6 SEC Filings. The Company has timely filed with the SEC all SEC Filings. The
SEC Filings were prepared in accordance with and, as of the date on which each
such SEC Filing was filed with the SEC, complied in all material respects with
the applicable requirements of the Exchange Act. None of such SEC Filings,
including, without limitation, any financial statements, exhibits and schedules
included therein and documents incorporated therein by reference, at the time
filed, declared effective or mailed, as the case may be, contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

4.7 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, local or provincial governmental authority on the part of the
Company is required in connection with the consummation of the transactions
contemplated by this Agreement, except for such approvals or

 

6.



--------------------------------------------------------------------------------

consents as may be required under the HSR Act and such other notices required or
permitted to be filed with certain state and federal securities commissions
after the Effective Date, which notices will be filed on a timely basis.

4.8 No Conflict. The Company’s execution, delivery and performance of this
Agreement does not violate any provision of the Company’s Restated Certificate
of Incorporation or Bylaws, each as amended as of the date hereof (copies of
which have been filed with the Company’s SEC Filings), any provision of any
order, writ, judgment, injunction, decree, determination or award to which the
Company is a party or by which it is bound, or, to the Company’s knowledge, any
law, rule or regulation currently in effect having applicability to the Company.

 

5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER.

The Purchaser hereby makes the following representations and warranties to the
Company:

5.1 Organization and Good Standing. The Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporate and has all requisite corporate power and authority
to carry on its business.

5.2 Authorization; Due Execution. The Purchaser has the requisite corporate
power and authority to enter into this Agreement and to perform its obligations
under the terms of this Agreement. All corporate action on the part of the
Purchaser, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement have been taken. This
Agreement has been duly authorized, executed and delivered by the Purchaser,
and, upon due execution and delivery by the Company, this Agreement will be a
valid and binding obligation of the Purchaser, enforceable in accordance with
its terms, except (a) as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally or by equitable principles or (b) to the extent that the
enforceability of the indemnification provisions set forth in Section 8.4 hereof
may be limited by applicable laws.

5.3 No Current Ownership in the Company. Other than the Shares to be acquired,
and the rights provided for, under this Agreement, the Purchaser does not own
any shares of Common Stock or any rights to acquire Common Stock.

5.4 Purchase Entirely for Own Account. This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement it hereby confirms, that the Shares
purchased by the Purchaser will be acquired for investment for the Purchaser’s
own account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that the Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same. By executing this Agreement, the Purchaser further represents that it
does not have any

 

7.



--------------------------------------------------------------------------------

contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to such person or to any third party, with
respect to the Shares, if issued.

5.5 Disclosure of Information. The Purchaser has received all the information
that it has requested and that it considers necessary or appropriate for
deciding whether to enter into this Agreement and to acquire the Shares. The
Purchaser further represents that it has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Shares. Section 5.5 is not intended to limit in any respect the
representations and warranties made by Vical in Section 4.6.

5.6 Investment Experience. The Purchaser is an investor in securities of
companies in the development stage and acknowledges that it is able to fend for
itself, can bear the economic risk of its investment and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Shares. The Purchaser also represents
it has not been organized solely for the purpose of acquiring the Shares.

5.7 Accredited Investor. The Purchaser is an “accredited investor” as such term
is defined in Rule 501 of the General Rules and Regulations promulgated by the
SEC pursuant to the Securities Act.

5.8 Restricted Securities. The Purchaser understands that:

(a) the Shares will not be registered under the Securities Act by reason of a
specific exemption therefrom, that such securities must be held by it
indefinitely and that the Purchaser must, therefore, bear the economic risk of
such investment indefinitely, unless a subsequent disposition thereof is
registered under the Securities Act or is exempt from such registration;

(b) each certificate representing the Shares, if issued, will be endorsed with
the following legends:

(i) THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER
THE ACT OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED; and

(ii) Any legend required to be placed thereon under applicable state securities
laws.

 

8.



--------------------------------------------------------------------------------

(c) The Company will instruct its transfer agent not to register the transfer of
the Shares (or any portion thereof) unless the conditions specified in the
foregoing legends are satisfied, until such time as a transfer is made, pursuant
to the terms of this Agreement, and in compliance with Rule 144 under the
Securities Act (“Rule 144”) or pursuant to a registration statement or, if the
opinion of counsel referred to above is to the further effect that such legend
is not required in order to establish compliance with any provisions of the
Securities Act or this Agreement.

5.9 No Short Sales. The Purchaser has not engaged, and will not engage, in any
short sales of the Company’s Common Stock within the [***] trading days prior to
the date on which a Closing Date is scheduled under the R&D Agreement.

5.10 No Legal, Tax or Investment Advice. The Purchaser understands that nothing
in the SEC Filings, this Agreement or any other materials presented to the
Purchaser in connection with the purchase and sale of the Shares constitutes
legal, tax or investment advice and that independent legal counsel has reviewed
these documents and materials on the Purchaser’s behalf. The Purchaser has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Shares.

 

6. CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING.

6.1 Initial Closing. The Company’s obligation to sell, issue and deliver the
Initial Shares to the Purchaser at the Initial Closing shall be subject to the
following conditions to the extent not waived by the Company:

(a) Receipt of Payment. The Company shall have received payment in full, by wire
transfer of immediately available funds, for the Initial Shares at the Initial
Share Price.

(b) R&D Agreement. The R&D Agreement shall have been executed and delivered by
the Purchaser.

(c) Representations and Warranties; Obligations. The representations and
warranties made by the Purchaser in Section 5 hereof shall be true and correct
on the Initial Closing Date. The Purchaser shall have performed and complied
with all obligations and conditions required to be performed and complied with
by the Purchaser under this Agreement on or prior to the Initial Closing Date.

 

  9.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

(d) HSR Act. Any waiting period applicable to the consummation of the issuance
and sale of the Shares to the Purchaser on the Initial Closing Date or to the
R&D Agreement under the HSR Act shall have expired or been terminated.

6.2 Milestone Closing. The Company’s obligation to sell, issue and deliver the
Milestone Shares to the Purchaser at the Milestone Closing shall be subject to
the following conditions to the extent not waived by the Company:

(a) Receipt of Payment. The Company shall have received payment in full, by wire
transfer of immediately available funds, for the Milestone Shares at the
Milestone Share Price.

(b) R&D Agreement. The R&D Agreement shall be in full force and effect as of the
Milestone Closing Date.

(c) HSR Act. Any waiting period applicable to the consummation of the issuance
and sale of the Shares to the Purchaser on the Milestone Closing Date or to the
R&D Agreement under the HSR Act shall have expired or been terminated.

(d) Required Stockholder Approval. Solely with respect to the sale of any
portion of the Shares issuable on the Milestone Closing Date for which
stockholder approval is required in order to comply with Nasdaq Stock Market
Marketplace Rules (or similar stockholder voting requirements that may be
imposed on the Company by any other established stock exchange or national
market system on which shares of Common Stock are traded or listed), the Company
shall have obtained such stockholder approval.

 

7. CONDITIONS TO THE PURCHASERS’ OBLIGATIONS AT CLOSING.

7.1 Initial Closing. The Purchaser’s obligation to accept delivery of and pay
for the Initial Shares at the Initial Closing shall be subject to the following
conditions to the extent not waived by the Purchaser:

(a) Representations and Warranties; Obligations. The representations and
warranties made by the Company in Section 4 hereof shall be true and correct on
the Initial Closing Date. The Company shall have performed and complied with all
obligations and conditions to be performed and complied with by the Company
under this Agreement on or prior to the Initial Closing Date.

(b) R&D Agreement. The R&D Agreement shall have been executed and delivered by
the Company and the Purchaser.

 

10.



--------------------------------------------------------------------------------

(c) HSR Act. Any waiting period applicable to the consummation of the issuance
and sale of the Shares to the Purchaser on the Initial Closing Date or to the
R&D Agreement under the HSR Act shall have expired or been terminated.

7.2 Milestone Closing. The Purchaser’s obligation to accept delivery of and pay
for the Milestone Shares at the Milestone Closing shall be subject to the
following conditions to the extent not waived by the Purchaser:

(a) Representations and Warranties; Obligations. The representations and
warranties made by the Company in Section 4 hereof shall be true and correct in
all material respects on the Milestone Closing Date as if made on such date;
provided, however, that the Company shall deliver to the Purchaser an officer’s
certificate updating as of a reasonably recent date prior to the Milestone
Closing Date the representations and warranties made by the Company in Section 4
hereof, which shall be true and correct in all material respects on and as of
the Milestone Closing Date. The Company shall have performed and complied with
all obligations and conditions to be performed and complied with by the Company
under this Agreement and the R&D Agreement on or prior to the Milestone Closing
Date.

(b) R&D Agreement. The R&D Agreement shall be in full force and effect as of the
Milestone Closing Date.

(c) HSR Act. Any waiting period applicable to the consummation of the issuance
and sale of the Shares to the Purchaser on the Milestone Closing Date or to the
R&D Agreement under the HSR Act shall have expired or been terminated.

 

8. REGISTRATION RIGHTS.

8.1 Registration of Shares.

(a) At any time that the Purchaser is entitled to sell or transfer any Shares
pursuant to Section 9 hereof, the Purchaser may request, in writing, that the
Company effect the registration for resale of Registrable Shares pursuant to a
Registration Statement. Thereupon, the Company shall, as expeditiously as
possible, use its best efforts to effect the registration for resale of all such
Registrable Shares. If the Purchaser intends to distribute the Registrable
Shares by means of an underwriting, it shall so advise the Company in its
request.

(b) The Company shall not be required to effect more than one registration
pursuant to this Section 8.1. If the Company has filed a registration statement
within six months of the proposed date of filing of the applicable Registration
Statement, the Company shall not be obligated to file a Registration Statement
until after the end of such six month period.

(c) If at the time of any request to register Registrable Shares pursuant to
this Section 8.1, the Company is engaged in any activity which, in the good
faith determination of the Company’s Board of Directors, would be adversely
affected by the requested registration to the material detriment of the Company,
then the Company may at its option direct that such request

 

11.



--------------------------------------------------------------------------------

be delayed for a period not in excess of three months from the effective date of
such offering or the date of commencement of such other material activity, as
the case may be, such right to delay a given request may not be exercised by the
Company more than once in any one-year period.

8.2 Registration Procedures. If and whenever the Company is required by the
provisions of this Agreement to use its best efforts to effect the registration
of any of the Registrable Shares under the Securities Act, the Company shall do
the following:

(a) The Company shall file with the SEC a Registration Statement with respect to
such Registrable Shares within 30 days after receiving such request and use its
best efforts to cause that Registration Statement to become effective as soon as
is reasonably possible.

(b) The Company shall as expeditiously as possible prepare and file with the SEC
any amendments and supplements to the Registration Statement and the prospectus
included in the Registration Statement and such SEC Filings and other filings
required by the SEC, in each case, as may be necessary to keep the Registration
Statement effective, in the case of a firm commitment underwritten public
offering, until each underwriter has completed the distribution of all
securities purchased by it and, in the case of any other offering, until the
earlier of the sale of all Registrable Shares covered thereby or such time as
all of the Registrable Shares held by the Purchaser that are registered under
such Registration Statement can be sold pursuant to Rule 144(k) or within a
given three-month period pursuant to Rule 144. Notwithstanding the foregoing,
if, at any time following the effectiveness of a Registration Statement, the
Company shall have determined that the Company may be required to disclose any
material corporate development, the Company may suspend the effectiveness of a
Registration Statement until such time as an amendment to such Registration
Statement has been filed by the Company and declared effective by the SEC or
until such time as the Company has filed an appropriate report with the SEC
pursuant to the Exchange Act, by giving notice to the Purchaser. The Company
will use its best efforts to limit the length of any period of suspension of a
Registration Statements to a reasonable period of time (which shall in no event
be longer than 90 days or such longer period of time as is required, due to
circumstances outside of the Company’s control, such as a delay by the SEC) (a
“Suspension Period”), and further, the Company will use its best efforts to
amend or supplement such prospectus in order to cause such prospectus not to
include any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing and end the
Suspension Period. The Purchaser agrees that, upon receipt of any notice from
the Company of a Suspension Period, the Purchaser will not sell any Registrable
Shares pursuant to the Registration Statement during the Suspension Period until
(i) the Purchaser is advised in writing by the Company that the use of the
applicable prospectus may be resumed, (ii) the Purchaser has received copies of
any additional or supplemental or amended prospectus, if applicable, and
(iii) the Purchaser has received copies of any additional or supplemental
filings which are incorporated or deemed to be incorporated by reference in such
prospectus.

 

12.



--------------------------------------------------------------------------------

(c) The Company shall furnish to the Purchaser such reasonable numbers of copies
of the prospectus and the Registration Statement, including a preliminary
prospectus, in conformity with the requirements of the Securities Act, and such
other documents as the Purchaser may reasonably request in order to facilitate
the public sale or other disposition of its Registrable Shares. If the Company
has delivered preliminary or final prospectuses to the Purchaser and after
having done so the prospectus is amended to comply with the requirements of the
Securities Act, the Company shall promptly notify the Purchaser and, if
requested, the Purchaser shall immediately cease making offers of Registrable
Shares and return all prospectuses to the Company. The Company shall promptly
provide the Purchaser with revised prospectuses and, following receipt of the
revised prospectuses, the Purchaser shall be free to resume making offers of its
Registrable Shares.

(d) The Purchaser hereby covenants with the Company, in connection with any sale
of the Registrable Securities, the Purchaser shall cause the prospectus delivery
requirements under the Securities Act to be satisfied and shall otherwise comply
with all applicable laws, rules and regulations. The Purchaser acknowledges and
agrees that the Registrable Securities sold pursuant to the Registration
Statement are not transferable on the books of the Company unless the stock
certificate submitted to the transfer agent evidencing such Registrable
Securities is accompanied by a certificate reasonably satisfactory to the
Company to the effect that (i) the Registrable Securities have been sold in
accordance with such Registration Statement and (ii) the requirement of
delivering a current prospectus has been satisfied.

(e) The Company shall use its best efforts to register or qualify the
Registrable Shares covered by the Registration Statement under the securities or
blue sky laws of such states as the Purchaser shall reasonably request, and do
any and all other acts and things that may be necessary or desirable to enable
the Purchaser to consummate the public sale or other disposition in such states
of its Registrable Shares; provided, however, that the Company shall not be
required in connection with this Section 8.2(d) to qualify as a foreign
corporation or execute a general consent to service of process in any
jurisdiction.

8.3 Allocation of Expenses. The Company will pay all Registration Expenses of
any registration under this Agreement. The Purchaser will pay all other expenses
incurred in connection with any registration hereunder.

8.4 Indemnification and Contribution.

(a) In the event of any registration of any of the Registrable Shares under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless the seller of such Registrable Shares, each underwriter of such
Registrable Shares, and each other Person, if any, who controls such seller or
underwriter within the meaning of the Securities Act or the Exchange Act against
any losses, claims, damages or liabilities, joint or several, to which such
seller, underwriter or controlling Person may become subject under the
Securities Act, the Exchange Act, state securities or blue sky laws or
otherwise, insofar as such losses, claims,

 

13.



--------------------------------------------------------------------------------

damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement under which such Registrable Shares were
registered under the Securities Act, any preliminary prospectus or final
prospectus contained in the Registration Statement, or any amendment or
supplement to such Registration Statement or arise out of or are based upon the
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading; and the
Company will reimburse such seller, underwriter and each such controlling Person
for any legal or any other expenses reasonably incurred by such seller,
underwriter or controlling Person in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon any untrue statement
or omission made in such Registration Statement, preliminary prospectus or final
prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company, in writing, by or on
behalf of such seller, underwriter or controlling Person specifically for use in
the preparation thereof.

(b) In the event of any registration of any of the Registrable Shares under the
Securities Act pursuant to this Agreement, each seller of Registrable Shares,
severally and not jointly, will indemnify and hold harmless the Company, each of
its directors and officers and each underwriter (if any) and each Person, if
any, who controls the Company or any such underwriter within the meaning of the
Securities Act or the Exchange Act, against any losses, claims, damages or
liabilities, joint or several, to which the Company, such directors and
officers, underwriter or controlling Person may become subject under the
Securities Act, Exchange Act, state securities or blue sky laws or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement under which
such Registrable Shares were registered under the Securities Act, any
preliminary prospectus or final prospectus contained in the Registration
Statement, or any amendment or supplement to the Registration Statement, or
arise out of or are based upon any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, if the statement or omission was made in reliance upon
and in conformity with information relating to such seller furnished in writing
to the Company by or on behalf of such seller specifically for use in connection
with the preparation of such Registration Statement, prospectuses, amendment or
supplement; provided, however, that the obligations of each seller of
Registrable Securities hereunder shall be limited to an amount equal to the
proceeds to such seller of Registrable Shares sold in connection with such
registration.

(c) Each party entitled to indemnification under this Section 8.4 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom; provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved

 

14.



--------------------------------------------------------------------------------

by the Indemnified Party (whose approval shall not be unreasonably withheld);
and, provided further that the failure of any Indemnified Party to give notice
as provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 8.4. The Indemnified Party may participate in such defense at
such party’s expense; provided, however, that the Indemnifying Party shall pay
such expense if representation of such Indemnified Party by the counsel retained
by the Indemnifying Party would be inappropriate due to actual or potential
differing interests between the Indemnified Party and any other party
represented by such counsel in such proceeding. No Indemnifying Party, in the
defense of any such claim or litigation shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to each Indemnified Party of a release from all liability
in respect of such claim or litigation, and no Indemnified Party shall consent
to entry of any judgment or settle such claim or litigation without the prior
written consent of each other Indemnified Party.

(d) In order to provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) the Purchaser makes a
claim for indemnification pursuant to this Section 8.4 but it is judicially
determined (by the entry of a final judgment or decree by a court of competent
jurisdiction and the expiration of time to appeal or the denial of the last
right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 8.4 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of the Purchaser in circumstances for which indemnification is provided
under this Section 8.4; then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party as a result of such losses,
claims, liabilities, or expenses (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and the Indemnified Party as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by such
Indemnifying Party or Indemnified Party, and the parties’ relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 8.4(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this Section 8.4(d). The amount paid
or payable by an Indemnified Party as a result of the losses, claims, damages,
liabilities, or expenses (or actions in respect thereof) referred to above shall
be deemed to include any legal or other fees or expenses reasonably incurred by
such Indemnified Party in connection with investigating or, except as provided
in Section 8.4(c), defending any such action or claim. Notwithstanding the
provisions of this Section 8.4(d), (A) the Purchaser will not be required to
contribute any amount in excess of the proceeds to it of all Registrable Shares
sold by it pursuant to such Registration Statement, and (B) no Person guilty of
fraudulent misrepresentation, within the meaning of Section 11(f) of the
Securities Act, shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

 

15.



--------------------------------------------------------------------------------

8.5 Information from the Purchaser. If the Purchaser requests a registration
pursuant to Section 8.1, it shall furnish to the Company such information
regarding the Purchaser and the distribution proposed by the Purchaser as the
Company may reasonably request in writing and as shall be required in connection
with any registration, qualification or compliance referred to in this
Agreement.

8.6 Rule 144 Requirements. The Company agrees to:

(a) make and keep public information available in compliance with the
requirements of Rule 144;

(b) use its best efforts to file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act; and

(c) furnish to the Purchaser upon request (i) a written statement by the Company
as to its compliance with the reporting requirements of said Rule 144, and the
reporting requirements of the Securities Act and the Exchange Act, (ii) a copy
of the most recent annual or quarterly report of the Company, and (iii) such
other reports and documents of the Company as the Purchaser may reasonably
request to avail itself of any similar rule or regulation of the SEC allowing it
to sell the Shares without registration.

8.7 Market Stand-Off. If requested by the representative of the underwriters of
Common Stock (or other securities) of the Company, the Purchaser shall not sell
or otherwise transfer or dispose of any Common Stock (or other securities) of
the Company held by the Purchaser for a period specified by the representative
of the underwriters, in any case not to exceed 90 days following any registered
offering of the Common Stock of the Company. The obligations described in this
Section 8.7 shall not apply to a registration effected pursuant to a
Registration Statement. The Company may impose stop-transfer instructions with
respect to the shares of Common Stock (or other securities) subject to the
foregoing restriction until the end of said periods.

8.8 Termination of Registration Rights. All of the Company’s obligations to
register Registrable Shares, and the Purchaser’s rights to cause such
registration, under this Agreement shall cease and terminate upon the earlier of
(a) such time as all of the Registrable Shares have been sold by the Purchaser
in one or more transactions in which the Purchaser’s registration rights under
this Section 8 have not been transferred under Section 8.9 or (b) such time as
all of the Registrable Shares may be sold by the Purchaser pursuant to
Rule 144(k) or in a three-month period pursuant to Rule 144.

8.9 Transfer of Registration Rights. Subject to Section 9, the rights granted to
the Purchaser by the Company under this Section 8 may be assigned in full by the
Purchaser to a

 

16.



--------------------------------------------------------------------------------

third party in connection with a sale by the Purchaser of Registrable Shares to
such third party, provided, however, that (a) such transfer may otherwise be
effected in accordance with applicable securities laws; (b) the Purchaser gives
prior written notice to the Company at least 10 days prior to the date of filing
of the Registration Statement under Section 8.2(a); and (iii) such transferee
agrees to comply with the terms and provisions of this Agreement, and such
transfer is otherwise in compliance with this Agreement. Except as specifically
permitted by this Section 8.9, the rights of a holder of Registrable Shares
shall not be transferable to any other person or entity, and any attempted
transfer shall cause all rights of such holder therein to be forfeited

 

9. RESTRICTIONS ON TRANSFER.

9.1 Restrictions. The Purchaser agrees not to make any disposition of all or any
portion of the Shares unless and until the earliest to occur of the following
events:

(a) Final adjudication of the results of the Phase 3 Clinical Trial;

(b) At such time as the Purchaser’s cash and cash equivalents are below [***],
as certified to the Company in writing by an officer of the Purchaser;

(c) The R&D Agreement has been validly terminated.

For the avoidance of doubt, after the occurrence of any of the events set forth
in Section 9(a) through (c), AnGes shall have the right hereunder to sell all or
any portion of the Shares.

9.2 Early Termination of Restrictions. Notwithstanding Section 9.1, in the event
that, at any time after the second anniversary of the Initial Closing Date and
on or prior to the date of the earliest to occur of the events set forth in
Sections 9.1(a), (b) or (c), the Company enters into a strategic alliance with a
third party for a program or product of the Company that is comparable to the
transactions contemplated by this Agreement and the R&D Agreement, including,
without limitation, as a term of such alliance, the purchase of equity
securities of the Company in order to fund research and development activities
under such alliance (a “New Alliance”), and if the terms of such New Alliance
provide for a period during which there are restriction on transfer of such
equity securities of the Company issued to such third party that is less than
the anticipated total duration of the period over which research and development
funding is to be provided to the Company as part of such alliance (with the
understanding that Section 9.1 contemplates that the duration of the
restrictions on transfer of all or any portion of the Shares is intended to be
equivalent to the period over which the Purchaser is providing funding for the
Phase 3 Clinical Trial, which is anticipated to be three years), then this
Section 9.2 shall apply. Where the conditions of this Section 9.2 apply, the
duration of the restriction on transfer of the Shares under this Section 9 shall
be reduced, if applicable, to that

 

  17.   *** Confidential Treatment Requested



--------------------------------------------------------------------------------

period of time equal to (a) three years multiplied by (b) a fraction equal to
(i) the period during which there are restrictions on transfer of equity
securities of the Company issued to the third party in the New Alliance, divided
by (ii) the anticipated total duration of the period over which such third party
is providing research and development funding to the Company in the New
Alliance. For example, if the New Alliance provides that the period during which
there are restrictions on transfer of equity securities of the Company issued to
the third party in the New Alliance is two years, and the anticipated total
duration of the period over which such third party is providing research and
development funding to the Company in the New Alliance is four years, then the
duration of the restriction on transfer of the Shares under this Section 9 shall
be reduced to one year and six months (i.e. (a) three years, multiplied by
(b) the fraction equal to (i) two divided by (ii) four). Any disposition of the
Shares permitted under this Section 9 shall remain subject to the provisions of
applicable securities laws, rules and regulations.

 

10. ADDITIONAL COVENANTS.

10.1 Restricted Transactions. For the term of the R&D Agreement, and except as
permitted by Section 9 with respect to the Shares, the Purchaser shall not, and
shall not authorize, instruct, facilitate or permit any of its Affiliates or any
other person or entity, to engage in any of the following (a “Restricted
Transaction”): (a) offer, sell or contract to sell securities of the Company or
any of its affiliates or successors or any instruments convertible into or
exchangeable or exercisable for securities of the Company or any of its
Affiliates or successors (the “Company Securities”) in a private placement or
similar transaction, (b) sell any option or contract to purchase, purchase any
option or contract to sell or grant any option, right or warrant for the sale of
the Company Securities, or (c) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part directly or indirectly, the
economic consequence of ownership of the Company Securities, whether any such
swap or transaction is to be settled by delivery of Common Stock or other
securities, in cash or otherwise.

10.2 Standstill. The Purchaser agrees that for the term of the R&D Agreement,
except with the prior written consent of the Company, the Purchaser shall not,
and shall not permit any of its officers, directors or affiliates to:

(a) acquire, offer to acquire, agree to acquire or cause or effect the
acquisition of, directly or indirectly, by purchase or otherwise, beneficial
ownership of any securities or instruments convertible into any of the Company
Securities such that the aggregate beneficial ownership of the Purchaser, its
officers, directors and Affiliates (on a combined basis, and if prior to the
Milestone Closing Date, including for purposes of calculating such beneficial
ownership, the Milestone Shares) is 20% or more of the Company’s outstanding
Common Stock.

(b) solicit or encourage any other entity to solicit proxies (as such terms are
defined in Regulation 14A under the Exchange Act) with respect to any matter
involving the Company or otherwise initiate, propose or solicit, or induce any
other person or entity to initiate, propose or solicit any stockholder of the
Company, any stockholder proposal, any tender offer

 

18.



--------------------------------------------------------------------------------

for Company Securities, any change of control of the Company, or for the purpose
of convening a stockholders’ meeting of the Company;

(c) deposit any Company Securities in any voting trust or subject them to any
voting agreement or other agreement of similar effect;

(d) join or form any partnership, limited partnership, syndicate, or other group
within the meaning of Section 13(d)(3) of the Exchange Act for the purpose of
acquiring, holding or disposing of beneficial ownership of any Company
Securities or encourage, advise or, for the purpose of circumventing or avoiding
any of the provisions of this Agreement, assist any person or entity to do any
of the foregoing or otherwise take any action individually or jointly with any
partnership, limited partnership, syndicate, or other group or assist any other
person, corporation, entity or group in taking any action it could not
individually take under this Agreement;

(e) make, effect, cause, initiate or participate in any Acquisition Transaction
(as defined below) with respect to the Company; or

(f) make any public proposals to the Company or any of its Affiliates,
directors, officers, employees, agents, representatives, successors or security
holders concerning any Acquisition Transaction relating to the Company or any
Affiliate or successor of the Company or take any action that would require the
Company to make a public announcement regarding the possibility of an
Acquisition Transaction with the Purchaser or any of its Affiliates.

(g) For purposes of this Section 10.2, “Acquisition Transaction” shall mean any
transaction involving: (i) any sale, license, lease, exchange, transfer or other
disposition of the assets of the Company or any subsidiary of the Company
constituting more than 50% of the consolidated assets of the Company or
accounting for more than 50% of the consolidated revenues of the Company in any
one transaction or in a series of related transactions; (ii) any offer to
purchase, tender offer, exchange offer or any similar transaction or series of
related transactions made by any person involving more than 50% of the
outstanding shares of capital stock of the Company; or (iii) any merger,
consolidation, business combination, share exchange, reorganization or similar
transaction or series of related transactions involving the Company or any
subsidiary of the Company whereby the holders of voting capital stock of the
Company immediately prior to any such transaction hold less than 50% of the
voting capital stock of the Company or the surviving corporation (or its parent
company) immediately after the consummation of any such transaction.

10.3 Termination of Standstill. The obligations of the Purchaser under
Section 10.2 shall terminate in the event of (a) any bona fide unsolicited third
party tender or exchange offer for at least 50% of the outstanding voting
capital stock of the Company, (b) the Company enters into any agreement for an
Acquisition Transaction with any entity not affiliated with the Purchaser
pursuant to an unsolicited proposal by such third party, or (c) the Company,
upon the decision of the Company’s Board of Directors, initiates a structured
auction process with regard

 

19.



--------------------------------------------------------------------------------

to an Acquisition Transaction, but excluding any market check in response to an
unsolicited proposal made by any entity not affiliated with the Purchaser. All
of the provisions of Section 10.2 shall be reinstated and shall apply in full
force according to their terms in the event that: (i) if the provisions of
Section 10.2 shall have terminated as the result of a tender or exchange offer,
such tender or exchange offer (as originally made or as amended or modified)
shall have terminated (without closing) prior to the commencement of a tender or
exchange offer by the Purchaser that would have been permitted to be made
pursuant to the first sentence of this Section 10.3 as a result of such
third-party tender or exchange offer; (ii) any tender or exchange offer by the
Purchaser (as originally made or as extended or modified) that was permitted to
be made pursuant to this Section 10.3 shall have terminated (without closing);
or (iii) if the provisions of Section 10.2 shall have terminated as a result of
any action by the Company referred to in this Section 10.3, the Company shall
have determined not to take any of such actions (and no such transaction shall
have closed) prior to the commencement of any action by the Purchaser that would
have been permitted to be made pursuant to this Section 10.3 as a result of the
initial determination of the Company referred to in this Section 10.3. Upon
reinstatement of the provisions of Section 10.2, the provisions of this
Section 10.3 shall continue to govern in the event that any of the events
described in this Section 10.3 shall occur.

 

11. MISCELLANEOUS.

11.1 Waivers and Amendments. Neither this Agreement nor any provision hereof may
be changed, waived, discharged, terminated, modified or amended except upon the
written consent of the Company and the Purchaser.

11.2 Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

11.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of law principles.

11.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original document, and all of which, together
with this writing, shall be deemed one instrument.

11.5 Successors and Assigns. Except as expressly provided hereunder, neither
this Agreement nor any rights or obligations hereunder may be assigned or
otherwise transferred by either party without the prior written consent of the
other party; provided, however, that either party may assign this Agreement and
its rights and obligations hereunder without the other party’s consent:

(a) in connection with the transfer or sale of all or substantially all of the
business of such party to which the R&D Agreement relates to a third party,
whether by merger, sale of stock, sale of assets or otherwise; or

 

20.



--------------------------------------------------------------------------------

(b) to an Affiliate, provided that the assigning party shall remain liable and
responsible to the non-assigning party hereto for the performance and observance
of all such duties and obligations by such Affiliate.

The rights and obligations of the parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties. Any assignment not in accordance with this Agreement shall be void.

11.6 Entire Agreement. This Agreement and other documents (including the R&D
Agreement) delivered pursuant hereto, including the exhibits, constitute the
full and entire understanding and agreement between the parties with regard to
the subjects hereof and thereof.

11.7 Payment of Fees and Expenses. Each of the Company and the Purchaser shall
bear its own expenses and legal fees incurred on its behalf with respect to this
Agreement and the transactions contemplated hereby. If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

11.8 Broker’s Fee. Each of the Company and the Purchaser hereby represents that,
there are no brokers or finders entitled to compensation in connection with the
sale of the Shares, and shall indemnify the other party for any such fees for
which such party is responsible.

11.9 Notices. Any notice to be given under this Agreement must be in writing and
delivered either in person, by any method of mail (postage prepaid) requiring
return receipt, or by overnight courier or facsimile confirmed thereafter by any
of the foregoing, to the party to be notified at its address given below, or at
any address such party has previously designated by prior written notice to the
other. Notice shall be deemed sufficiently given for all purposes upon the
earliest of: (a) the date of actual receipt; (b) if mailed, three (7) days after
the date of postmark; or (c) if delivered by overnight courier, the second
business day the overnight courier regularly makes deliveries.

 

  (a) If to the Company, notices must be addressed to:

Vical Incorporated

10390 Pacific Center Court

San Diego, CA 92121

Attention: Vice President, Business Development

Telephone: 858-646-1144

Facsimile: 858-646-1152

 

21.



--------------------------------------------------------------------------------

  (b) If to the Purchaser, notices must be addressed to:

AnGes MG, Inc.

5F, Mita Suzuki Bldg., 5-20-14

Shiba, Minato-ku, Tokyo, 108-0014

Japan

Telephone: 81-3-5730-2489

Facsimile: 81-3-5730-2635

11.10 Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

11.11 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE R&D
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY TO THE OTHER PARTY
OF ANY NATURE, EXPRESS OR IMPLIED.

11.12 Limitation of Liability. NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM
THE OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT.

[SIGNATURE PAGE TO FOLLOW]

 

22.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

VICAL INCORPORATED By:   /s/ Jill M. Church Name:   Jill M. Church Title:  
Chief Financial Officer

 

ANGES MG, INC. By:   /s/ Ei Yamada Name:   Ei Yamada Title:   President and CEO

[Signature Page To Stock Purchase Agreement]